DETAILED ACTION
1.	The applicant’s amendment filed 06/07/2021 was received. Claims 1-2 & 4-19 in the application remain pending and are currently being examined. Claims 1, 5 & 8 were amended. Claims 9-19 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 11/06/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
4.	Claims 1-2 & 4-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because some claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/07/2020 is hereby partially withdrawn. Claims 9-15, directed to a species, remain withdrawn from consideration because they do not all require all the limitations 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections
5.	The claim objections of claim 1 are withdrawn per amendments of claim 1.

Claim Rejections
6.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 1-2 & 4-8 are withdrawn per amendments of claims 1 & 8 and Applicant’s arguments being persuasive.

7.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Jevons (WO 02/068556) of claims 1-2 & 4-8 are withdrawn per amendments of claim 1 and Applicant’s arguments being persuasive.


Examiner’s Amendment
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Erik A. Wright on 06/11/2021.
The application has been amended as follows: 

Claim 1, line 11, the recitation “third edges-of the” is amended to recite “third edges of the”;
Claim 16, line 8, the recitation “the first or second surface” is amended to recite “the first or second opposing surface”;
Claim 16, line 9, the recitation “the first or second surface” is amended to recite “the first or second opposing surface”;
Claim 16, line 17, the recitation “the first or second surface” is amended to recite “the first or second opposing surface”;
Claim 16, lines 20-21, the recitation “the overhanging portion” is amended to recite “the first overhanging portion”;
Claim 16, line 26, the recitation “the overhanging portion” is amended to recite “the first overhanging portion”;

Claims 9-15 are cancelled.
Reasons for Allowance
9.	Claims 1-2, 4-8 & 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A mask comprising: 
a masking body including at least a first edge, a second edge, and a third edge, together defining at least part of a perimeter around a first surface and a second opposing surface; 
a standoff arrangement including at least one projection extending from the first or second opposing surface of the masking body, the at least one projection connected to the first or second opposing surface at a location inward from the at least one of the first, second or third edges of the masking body, thereby defining a first overhanging portion of the masking body overhanging the at least one projection proximate to the at least one of the first, second or third edges of the masking body, wherein the at least one projection includes resilient layer extending longitudinally between first and second standoff ends defining at least the first overhanging portion of the masking body; 
a first adhesive layer joining the first or second opposing surface of the masking body to a first facing surface of the resilient layer; and 
a second adhesive layer for joining a second opposing facing surface of the resilient layer to a surface of a substrate adjacent to a portion of the surface to be coated such that the first overhanging portion is oriented substantially parallel to and extends over the portion of the surface to be coated.” The closest prior art of record Jevons (WO 02/068556), does not teach nor suggest “a second adhesive layer for joining a second opposing facing surface of the resilient layer to a surface of a substrate  as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 16 recites “A method comprising: 
positioning a mask over a first portion of a substrate adjacent to a second portion of the substrate to be coated, 
the mask comprising: 
a masking body including at least a first edge, a second edge, and a third edge, together defining at least part of a perimeter around a first surface and a second opposing surface; and 
a standoff arrangement including at least one projection extending from the first or second opposing surface of the masking body, the at least one projection connected to the first or second opposing surface at a location inward from the at least one of the first, second, or third edges of the masking body, thereby defining a first overhanging portion of the masking body overhanging the at least one projection proximate to the at least one of the first, second, or third edges of the masking body, wherein the at least one projection includes resilient layer extending longitudinally between first and second standoff ends defining at least the first overhanging portion of the masking body; 
a first adhesive layer joining the first or second opposing surface of the masking body to a first facing surface of the resilient layer; and 

adhering the second opposing facing surface of the resilient layer to the first portion of the substrate with the second adhesive layer; 
applying a line-of-sight coating substantially perpendicular to the second portion of the substrate, such that the coating is applied adjacent to the overhanging portion so that a full depth section of the coating is formed on the second portion and a faired section of the coating is formed under the overhanging portion.” The closest prior art of record Jevons (WO 02/068556), does not teach nor suggest “a second adhesive layer for joining a second opposing facing surface of the resilient layer to the first portion of the substrate such that the first overhanging portion is oriented substantially parallel to and extends over the second portion of the substrate” as in the context of independent claim 16. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717